Title: To Benjamin Franklin from John Paradise, 2 October 1780
From: Paradise, John
To: Franklin, Benjamin


Dear Sir,
Hotel de Dannemarc Ruë Jacob 2 Octr. 1780.
Since I shall have the honour (and I shall ever esteem it a great one) of seeing you at Passy to-morrow morning, I would not at this hour trouble you with a letter, if I were not extremely anxious to be honoured with your company at dinner, and consequently fearful lest you should be previously engaged on the day when I shall have the happiness of becoming a complete member of an American republick, a day, on which I shall through life reflect with pleasure, and which I therefore am desirous of celebrating with the sincerest joy. What higher pleasure, indeed, can be felt by a man, who may without vanity profess himself a lover of liberty and virtue, than to be admitted as an affectionate and zealous citizen by one of those illustrious states, who by the noblest exertions of unexampled virtue, have established their liberty on the surest basis! Mr. Searle and such American gentlemen as I have the honour of knowing at Paris, will favour me with their company at half an hour after two o’Clock; and, if dining in town be not contrary to any rule that you may have made, I cannot express how much I shall think myself honoured and flattered if the excellent Ambassadour of those States and his amiable grandson will partake a republican dinner with, dear Sir, Your much obliged and ever grateful servant
John Paradise
 
Notation: John Paradise. 2. Oct. 1780.
